      Case 1:20-cv-10822-PGG-BCM Document 15
                                          14 Filed 03/10/21
                                                   03/09/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                            Plaintiff,
                                                Civil Case Number: 1:20-cv-10822-PGG-BCM
              -v-

 BELLATOR SPORT WORLDWIDE LLC,


                            Defendant.


                            XXXXXXXX DISMISSAL ORDER
                            [PROPOSED]

IT IS HEREBY ORDERED:

      THAT pursuant to the parties’ March 9, 2021 Stipulation of Dismissal, all claims asserted

against Defendant in Civil Action No. 1:20-cv-10822-PGG-BCM, are dismissed with prejudice;

and

      THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


                10 day of March 2021.
SO ORDERED THIS ____


                                                                 ___________
                                            HONORABLE PAUL G. GARDEPHE
                                            UNITED STATES DISTRICT JUDGE
